Citation Nr: 1131028	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  08-17 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable disability evaluation for actinic keratosis. 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1986 to September 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  In pertinent part of that rating decision, the RO granted entitlement to service connection for actinic keratosis and assigned noncompensable disability evaluation, effective from October 1, 2006.  

In June 2010, the Board remanded the matter to the Agency of Original (AOJ) for a new VA examination to determine the current level of severity of the Veteran's skin disability.  As indicated below, the Appeals Management Center (AMC) complied with the Board's remand instructions by scheduling the Veteran for a new VA examination.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran was notified of a VA examination scheduled in connection with his claim for an initial compensable disability evaluation for actinic keratosis and of the consequences of failure to report to such examination without good cause.

2.  The Veteran failed to appear for the scheduled VA examination on October 25, 2010, and he did not show good cause for doing so or has he expressed a willingness to report for additional examinations in support of his claims.

3.  The Veteran's disability due to actinic keratosis is manifested by no more than recurrent flare-ups of active skin disease that cover less than 5 percent of the exposed area and less than 5 percent of the entire body; and he does not require intermittent systemic therapy to treat his disability.  


CONCLUSION OF LAW

The criteria for an initial compensable disability evaluation for actinic keratosis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.1- 4.16, 4.118, Diagnostic Code 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Regarding the Veteran's challenge to the initial evaluation assigned following the grant of service connection for actinic keratosis, VA has satisfied its duty to notify the Veteran with respect to this claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, since the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has also provided the Veteran with a general examination in May 2006 and a VA skin examination in October 2009.  In the May 2006 general VA examination, the examiner determined the nature and severity of the Veteran's claimed skin disorders.  In its June 2010 remand, the Board found that the October 2009 VA examination report was inadequate for adjudication purposes and remanded the claim for a new VA examination.  In accordance with the Board's June 2010 remand, the AMC informed the Veteran that he would be scheduled for an examination and he would be inform of the dates and times of the examination by the VA Medical Center.  The Veteran was also informed about the consequences if he failed to report the scheduled examination without good cause.  The AMC mailed its September 2010 correspondence to the most recent address of record.

Notwithstanding the AMC's efforts, the Veteran did not attend his scheduled examination on October 25, 2010.  He offered no explanation.  It appears that the Veteran did request that his examination be rescheduled, but he then cancelled on the rescheduled examination in November 2010.  He did not submit another request to reschedule his examination.  Consequently, the Board finds that the Veteran has not provided good cause for his failure to attend the October 25, 2010 examination or express any further willingness to report for a rescheduled examination.  38 C.F.R. § 3.655(a).

When a Veteran fails to appear for an examination scheduled in conjunction with a claim for original compensation, the Board is required to adjudicate that claim on the basis of the evidence of record, as opposed to summarily denying it.  38 C.F.R. § 3.655(b); Turk v. Peake, 21 Vet. App. 565 (2009) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); Shipwash v. Brown, 8 Vet. App. 218 (1995) Fenderson v. West, 12 Vet. App. 119 (1999) (initial appeals of a disability rating for a service-connected disability fall under the category of original claims). Accordingly, the Board will now assess the merits of the Veteran's actinic keratosis claim based on the pertinent diagnostic criteria and a review of the evidence of record.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA. See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Evaluation 

The Veteran seeks an initial compensable evaluation for his service-connected actinic keratosis. 

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002, and again, in October 2008.  The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his initial service-connection claim for skin disorder in 2006, and disagreed with the initial rating the RO awarded for his actinic keratosis in the December 2006 decision.  The Veteran has not requested reevaluation under the current criteria.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.

The Veteran's actinic keratosis disability is current evaluated as noncompensable under Diagnostic Code 7806.  Under Diagnostic Code 7806, a noncompensable evaluation is warranted for dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable evaluation.  A 10 percent evaluation is warranted for dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  Higher evaluations are warranted for more severe symptomatology.  38 C.F.R. § 4.118 (2008).

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). Any reasonable doubt will be resolved in favor of granting the Veteran's claim. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.

In this case, the Veteran claims entitlement to an initial compensable evaluation for actinic keratosis.  He asserts that his disability is more severe than the criteria reflected by a noncompensable evaluation.  The Veteran reports that his disability is manifested by recurrent pre-cancerous lesions that require removal. 

The record shows that during the period under appeal the Veteran has been scheduled for three VA examinations.  The Veteran was first afforded a VA examination in May 2006 to determine the nature and severity of his skin disability.  Findings from subsequent VA treatment records indicated that the Veteran's disability had worsened and he underwent another VA examination in October 2009.  As noted above, the Board in its June 2010 remand, found that the October 2009 VA examination was insufficient because it did not contain an explanation of the amount of the Veteran's body affected by the actinic keratosis and it contained conflicting findings regarding the absence or presence of actinic keratosis.  The Board instructed the AOJ to provide the Veteran with a new VA skin examination.  

The Veteran was afforded the opportunity for an additional VA examination to address the current severity of his actinic keratosis in October 2010; however, he failed to report for that examination and he has not provided good cause for his failure to attend that examination.  38 C.F.R. § 3.655(a).  As a result, the Board is required to adjudicate that claim on the basis of the evidence of record, since this involves a claim for original compensation.  38 C.F.R. § 3.655(b).  Therefore, the Board will consider the findings from the May 2006 VA examination report and the subsequent VA treatment records in determining whether the Veteran's disability meets the criteria for a compensable evaluation.  

The report of the May 2006 VA examination shows that the Veteran complained of skin problems on his nose, which he reported involved crusting and shredding of the skin, and pre-cancerous lesions.  The Veteran further reported that the skin problems involve areas that are exposed to the sun, including the face.  He denied any treatment for his skin problems in the past twelve months and he denied any functional impairment as a result of his condition.  On physical examination, the examiner noted that the actinic keratosis was located on the bridge of the nose and the "L" temporal region had the following characteristics: induration of less than six square inches, hyperpigmentation of less than six square inches, and abnormal texture of less than six square inches.  There was no evidence of scaring, petechiae or bruising.  The examiner also noted the absence of ulceration, exfoliation, crusting, tissue loss, inflexibility, hypo pigmentation and limitation of motion.  The examiner opined that the affected skin area covered less than 5 percent of the exposed area and less than 1 percent of the whole body.  The examiner found that the Veteran's skin condition was not associated with a systemic disease and it was not manifested in condition with a nervous disease.  The Veteran was diagnosed with actinic keratosis. 

Subsequent VA treatment records shows that in March 2008, the Veteran sought to receive a second medical opinion for recurrence of lesions his nose.  The Veteran was referred for a dermatological consultation.  An April 2008 VA dermatological consult report shows that the Veteran presented with a skin lesion on the left side of the superior nose.  The Veteran reported that the lesion had been biopsied in the past.  Physical examination revealed a scar on the left nasal ala, with no evidence of recurrence.  Hyper pigmented and hypo pigmented macules and patches were observed on the Veteran's arms.  Multiple (approximately 20) well defined macules and papules measuring less than 10 millimeters were observed on the Veteran's back and multiple (approximately 15 to 20) well defined macules and papules measuring 2 to 5 millimeters on the Veteran's chest were observed.  The Veteran's hands, legs and feet were within normal limits.  An impression of melanocytic nevi (benign) and solar lentigo was given.  The Veteran was advised to use sun protection.  

The report of the October 2009 VA examination report shows that the Veteran reported a history of actinic keratosis, but he denied a history of tumors related to his condition.  He reported that his disability was manifested by ulcer formation on his face and nose that would shed and crust.  The Veteran reported that his condition did not cause any overall functional impairment.  On physical examination, the examiner found that there was no evidence of skin disease or scar present.  The examiner noted that the Veteran's actinic keratosis was an active disease based on the subjective history of recurrent lesions on the face that were treated with liquid nitrogen and the objective findings of lesions consistent with prior actinic keratosis sites. 

Throughout the appeal period, the Veteran's actinic keratosis has been manifested by recurrent lesions affecting the nose and face, and involves crusting and shedding of the skin on the face.  Removal of the lesions has involved the use of liquid nitrogen.  While active skin disease was found on both examination, at no point does the evidence of record show that the Veteran's actinic keratosis involves at least 5 percent of total body area, affects at least 5 percent of exposed areas, or requires systemic medication such as corticosteroids or immunosuppressive drugs.  The skin disorders noted on the Veteran's back and chest during the April 2008 VA dermatological consultation has not associated with his service-connected actinic keratosis, which is the matter currently on appeal, and it cannot be considered when determining the area coverage of the Veteran's disability.  The medical evidence, again, is only consistent with the criteria for a noncompensable rating for service-connected actinic keratosis.  See 38 C.F.R. § 4.118, Diagnostic 7806.  

The Board notes that the April 2008 VA dermatological consultation report noted a scar on the left side of the Veteran's nose.  However, there was no evidence of scarring observed on subsequent the October 2009 VA examination, and more significantly, the Veteran has continuously denied any functional impairment due to his skin disability.  The evidence of record does not show evidence of scarring to warrant application of Diagnostic Code 7805 (for limitation of motion due to scar).  See 38 C.F.R. § 4.118.  Also, the lesion observed on the May 2006 VA examination did not meet one of the characteristic of disfigurement under Diagnostic Code 7800 (disfigurement of the head, face or neck).  See Id.  His symptoms do not reach the criteria for a compensable rating under any of the applicable diagnostic codes.  See Id, Diagnostic Codes 7800 -7806 (2008).

Based on the foregoing, the Board concludes that the disability due to the Veteran's actinic keratosis is not manifested by symptomatology that warrants a compensable evaluation under Diagnostic Codes 7800-7806 and 7820 (2008).  See 38 C.F.R. § 4.7.  Accordingly, the preponderance of the evidence is against the claim, and the claim must be denied.

As the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal, "staged" ratings are not warranted.  At no point does the record reflect more severe symptoms than those associated with a noncompensable disability rating under Diagnostic Code 7800-7806 and 7820.  See 38 C.F.R. § 4.118 (2008).  Should the Veteran's disability picture change in the future, he may apply for a higher rating.  See 38 C.F.R. § 4.1.

The record also does not reflect that an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the Veteran's disability.  The Veteran has not asserted that his disability is so severe that it precludes him from working in his current employment, and there is no evidence of record that shows this case presents "exceptional" circumstances.  As discussed above, the Veteran's symptomatology is appropriately addressed by the noncompensable rating assigned, the Rating Schedule is adequate.  Moreover, the Veteran's disability has not required frequent periods of hospitalization and the record shows that the Veteran has been able to maintain other forms of employment.  Accordingly, the Board concludes that consideration of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not warranted for the Veteran's disability. 


ORDER

Entitlement to an initial compensable evaluation for actinic keratosis is denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


